Citation Nr: 1234938	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-02 313	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased rating for right hip weakness, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2012, the Board remanded the issue of entitlement to an initial compensable evaluation for right hip weakness for further development.  In June 2012, the Appeals Management Center (AMC) issued a rating decision increasing the evaluation of the Veteran's right hip weakness from noncompensable to 10 percent.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2012, the Veteran, through his representative, submitted a letter in response to the June 2012 SSOC, indicating he was satisfied with the decisions of the Board and the AMC, and he wished to withdraw his appeal from further consideration by the Board.  In light of the Veteran's submission, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


